Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicant’s submission filed 06/23/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-20 are currently pending. 

Response to Arguments
With regard to the 112(b) rejection:
Applicant’s arguments with regard to Claims 6, 9 & 14 are persuasive as paragraphs [0043-0044] provides supporting clarity to the claims.  The 112(b) rejection of the claims is withdrawn. 

With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-20 have been considered and are moot in light of the status of the claims below.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:
Regarding Claims 1, 11 & 16. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide an apparatus, method and program for calibrating a deformable sensor, the where a sensor housing, a deformable membrane coupled to an upper portion of the housing and an enclosure filled with a medium; an imaging sensor configured to capture an image of the deformable membrane of the deformable sensor with a controller to determine if a contour of the deformable membrane in the image of the deformable membrane of the deformable sensor.  Specifically, the prior art does not disclose a non-contact calibration procedure with an external object that corresponds the contour of the membrane with a predetermined pressure and adjusts a volume of the medium in the enclosure of the deformable sensor in response to the determination that the measured contour of the deformable membrane related to pressure is different from the predetermined contour and the predetermined pressure.   

The closest prior art is art found in the recent search is Alt (US 20160107316).  Alt discloses using a calibration system, method and program for calibrating a deformable sensor, where a sensor housing has a deformable membrane coupled to an upper portion of the housing and an enclosure filled with a medium.  A separate imaging sensor is provided to capture an image of the deformable sensor with a controller to determine if a pressure value from the imaged contour of the deformable membrane has changed from the installed predetermined contour/pressure value.  Alt does not teach a calibration procedure for a deformable membrane where during the calibration there is no contact with deformable membrane by an external object. The prior art does not provide for adjustment of the membrane medium based on differences between the predetermined pressure and calculated contour determined pressure. The prior art, additionally, does not have a supply line to adjust the medium in the deformable sensor to re-establish the predetermined pressure-based contour. 

Regarding Dependent Claims 2-20, 12-15 & 17-20.  The dependent claims further define the invention over the nearest reference by claiming specific steps of thresholding the measured pressure and adjusting the fluid medium to meet the calculated shortfall in the pressure value of the deformable membrane sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856